Fourth Court of Appeals
                                       San Antonio, Texas
                                               May 15, 2019

                                          No. 04-19-00283-CV

                 IN RE ELIZABETH BENAVIDEZ ELITE AVIATION, INC.

                                    Original Mandamus Proceeding 1

                                                 ORDER

        On May 2, 2019, relator filed a petition for writ of mandamus. After considering the
petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on May 15, 2019.


                                                                   _____________________________
                                                                   Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of May, 2019.

                                                                   _____________________________
                                                                   Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 2017CVK002669-D3, styled Laredo Jet Center, LLC v. City of Laredo, et
al., pending in the 341st Judicial District Court, Webb County, Texas, the Honorable Rebecca Ramirez Palomo
presiding.